Citation Nr: 1610673	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army National Guard from November 1978 to April 1979 with various periods of active duty for training (ACDUTRA) through January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014 and March 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss neither began during nor was otherwise caused by his military service, to include any noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided a VA examination with an addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service.  38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155   (1993).

The Veteran is seeking service connection for bilateral hearing loss, which was denied by the June 2008 rating decision.  He contends that his hearing loss is due to his active service.

STRs do not contain any audiological exams from his period of active duty from November 1978 to April 1979.  However, in March 1979, he denied having any ear trouble or hearing loss.  The first audiological exam is from March 1983 and does not showing hearing loss for VA purposes.  The first evidence of hearing loss for VA purposes is from a January 1987 audiological exam.

The Veteran's military occupational specialty was a wire systems installer/operator.  Between May 1991 and August 1997, he indicated on various reports of medical history that his usual occupation was a logger, but he consistently denied having any ear trouble or hearing loss.

After his separation from reserve service, private medical records from April 2007 and June 2011 show that he had hearing loss for VA purposes, but did not comment on etiology.

In September 2014, the Veteran was afforded a VA examination for his hearing loss.  The audiological testing confirmed the presence sensorineural hearing loss in both ears.  The examiner reviewed the claims file, interviewed the Veteran, and conducted an examination.  The examiner reported that the Veteran's military occupation was listed as having only a moderate likelihood of exposure to hazardous noise.  The examiner noted that the earliest audiological exam contained in the STRs was in 1983 and showed that the Veteran's hearing within normal limits.  The examiner noted that the Veteran started to have hearing loss in the late 1980s and early 1990s.  The examiner noted that the Veteran reported a history of occupational noise exposure.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not due to his military service.

In June 2015, the September 2014 VA examiner again reviewed the claims file.  The examiner noted that there were no exams from late 1970s around the Veteran's initial period of training.  The examiner noted that the earliest exam located is from 1983 and showed his hearing was within normal limits.  The examiner noted that exams from 1987 and later indicated increasing degrees of high frequency hearing loss.  The examiner noted that there were no exams from just prior to and soon after periods of ACDUTRA to compare to show clinically significant increases in thresholds over those particular periods.  The examiner reported that there were no medical notes indicating the Veteran reported increased difficulty hearing over specific periods of ACDUTRA.  The examiner noted that the Veteran's military occupation was not listed as having a high likelihood of exposure to hazardous noise.  The examiner noted that on medical reports between 1991 and 1997, the Veteran listed his usual occupation as "logger," which has reported exposure to heavy duty equipment.  The examiner concluded that the Veteran's hearing was within normal limits as late as 1983, with increased degrees of hearing loss shown on later exams.  The examiner concluded that overall, there was no evidence of record to demonstrate that the veteran's hearing loss began during or was aggravated during initial training or during subsequent specific ACDUTRA training periods.  The examiner opined that the Veteran's hearing loss was less likely as not due to his military service.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinions.  These opinions are consistent with the Veteran's STRs and post-service treatment records, which shows that his bilateral hearing loss was more consistent with his non-military occupation as a logger and not due to his period of active service or periods of ACDUTRA.

In addition, the Veteran has not submitted any evidence supporting his contention that his bilateral hearing loss was due to his military service.

Consideration has been given to the Veteran's assertion that his bilateral hearing loss was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiometric testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of bilateral hearing loss, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's bilateral hearing loss.

The Veteran is considered competent to describe symptoms of hearing loss.  Here, the Veteran has generally stated that his hearing loss was due to his military service; but, while STRs show increasing hearing loss after 1987, the Veteran had occupational noise exposure as a logger.  The Veteran has not specifically identified any period of active duty for training during which he perceived his hearing acuity worsening.  Additionally, the most probative medical evidence concluded that bilateral hearing loss not the result of the Veteran's military service.  

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


